CATES, Presiding Judge.
First degree burglary: sentence, thirty years imprisonment.
Though an opinion in a case such as this is the equivalent of sending every subscriber to the Southern and official reports a collect telegram, yet we offer a written explication lest this decision get laid aside in computing the totalisation of our records.
We have- studied the entire record and the briefs and consider that error is not ¡apparent on the record except that the minute entry fails to show that the jury was duodecimal.
Burglary was a crime at common law. Hence, on the trial of an indictment therefor a defendant is constitutionally entitled to a jury of twelve. Gilbreath v. Wallace, 292 Ala. 267, 292 So.2d 651.
Prior to Pendleton v. State, 295 Ala. 325, 329 So.2d 142, the omission of an affirmative showing that there were twelve jurors would have necessitated reversal. However, here the transcript of the evidence shows that twelve jurors were selected and put in the box. Here there was no fatal omission in the record.
We have reviewed the record under Code 1940, T. 15, § 389. The judgment below is due to be
AFFIRMED.
All the Judges concur.